182 F.2d 1021
Ben ANDREWS et al., Appellants,v.CITIES SERVICE DEFENSE CORPORATION.
No. 13724.
United States Court of Appeals Eighth Circuit.
June 28, 1950.

Appeal from the United States District Court for the Eastern District of Arkansas.
Cooper Jacoway and Talley & Owen, Little Rock, Ark., for appellants.
Moore, Burrow, Chowning & Mitchell, Little Rock, Ark., and H. C. Walker, Jr., Shreveport, La., for appellee.
PER CURIAM.


1
Case remanded to District Court for further proceedings in conformity with opinion of Supreme Court of the United States filed May 8, 1950, in Aaron et al. v. Ford, Bacon & Davis, Inc., 70 S.Ct. 755, on motion of appellants.